Case 2:21-cv-01037-PLD Document 1-1 Filed 08/05/21 Page 1 of 6

Complaint for Employment Discrimination

1544

UNITED STATES DISTRICT COURT for the Western District of Pennsylvania

Case No.

~ Plaintiff(s) Irwin Delay

- Defendant(s) Dollar Energy Fund

|. Parties to the complaint

A. The Plaintiff(s)

Name Irwin Delay

Street Address

557 Forest Avenue

Apt. 557

City and County Pittsburgh, Allegheny

State and Zip Code Pennsylvania 15202

2:2(- a-lO3F

RECEIVED

AUG § - 2021

CLERK, U.S, DISTRICT COURT
FOR THE WESTERN DISTRICT
OF PENNSYLVANIA
Case 2:21-cv-01037-PLD Document 1-1 Filed 08/05/21 Page 2 of 6

Telephone Number (412) 766-1395

E-mail Address delayplanet@gmail.com

B. The Defendant(s)

Name Dollar Energy Fund

Street Address

Jackson Lewis P.C.

1001 Liberty Avenue

Suite 1000

City and County Pittsburgh, Allegheny

State and Zip Code Pennsylvania 15222

Telephone Number (412) 323-0404

e-mail address

c. Place of Employment

The address at which | sought employment or was employed by the defendant(s) is

Dollar Energy Fund

60 Adele Road

Bridgeville, Allegheny

Pennsylvania 15017
Case 2:21-cv-01037-PLD Document 1-1 Filed 08/05/21 Page 3 of 6

Il. Basis of Jurisdiction

A. Federal Jurisdiction

1. The United States District Court for Western Pennsylvania has subject matter
jurisdiction over this matter pursuant to 28 U.S.C. 1331, which provides district
courts with jurisdiction over civil actions arising under the United States
Constitution or laws of the United States.

2. The United States District Court of Western Pennsylvania has personal jurisdiction over the

defendant corporation because the corporation’s principle place of business is located in the
state of Pennsylvania.

3. Venue is proper pursuant to 28 U.S.C. 1391(b) because the events giving rise to

- the allegations in this complaint occurred in the Western District of Pennsylvania.
B. Statutory Jurisdiction
1. This action is brought for discrimination in employment pursuant to Title VII of the Civil Rights
Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race, color, gender, religion, national
origin).

2. The relevant state statute pertaining to this action is 18 Pa. Cons. Stat. Ann.

9125.

ltl. Statement of claim

A. The discriminatory conduct of which the Plaintiff complain in this action is failure to hire.
B. The date of the discriminatory action occurred on February 27, 2020.

C. The facts of the case are as follows:
Case 2:21-cv-01037-PLD Document 1-1 Filed 08/05/21 Page 4 of 6

1. On December 17, 2019, Irwin Delay (hereafter referred to as Plaintiff), a Black visually impaired
male, applied for a position as a Customer Service Representative at Dollar Energy Fund
(hereafter referred to as Defendant).

2. On January 28, 2020 the Defendant extended a job offer to the Plaintiff. .

3. On February 12, 2020 the Defendant initiated an adverse action against the Plaintiff, culminating
in the job offer being withdrawn on February 27, 2020.

4. The Defendant stated in a Position Statement to the Equal Employment Opportunity
Commission that the job offer to the Plaintiff was rescinded due to criminal convictions which
occurred two decades prior.

D. Allegations

The Plaintiff alleges that the Defendant engaged in disparate impact discrimination against the Plaintiff
on the basis of race. The Defendant failed to conduct an Individualized Assessment on the Plaintiff as

mandated by federal, state, and local laws.

The Plaintiff further alleges the following:

1. The Defendant failed to inform the Plaintiff that past criminal convictions might exclude him
from employment.

2. The Defendant failed to give the Plaintiff an opportunity to explain the circumstances
surrounding the convictions.

3. The Defendant failed to give the Plaintiff an opportunity to explain why past criminal convictions
should not apply to him with respect to the position sought.

4. The Defendant failed to conduct an Individualized Assessment before initiating adverse action

against the Plaintiff which is required by federal, state, and local laws.
Case 2:21-cv-01037-PLD Document 1-1 Filed 08/05/21 Page 5 of 6

5. The actions of the Defendant as listed above deprived the Plaintiff of gainful employment.

IV Exhaustion of Administrative Remedies

A. The Plaintiff filed a charge with the Equal Employment Opportunity Commission on May 14,

2020.

B. The Equal Employment Opportunity Commission issued a Right to Sue letter to the Plaintiff on

May 14, 2021.

V. Relief

The Plaintiff is requesting that the Defendant be required to pay compensatory damages in excess of

$43,610.00 for lost wages by the Plaintiff.

The Plaintiff also claims trial by jury.

VI. Certification

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge,

information, and belief that this complaint:

(1) is not being presented for an improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation;
Case 2:21-cv-01037-PLD Document 1-1 Filed 08/05/21 Page 6 of 6

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing

existing law;

(3) the factual contentions have evidentiary support or, if specifically so identified, will likely have

evidentiary support after a reasonable opportunity for further investigation or discovery; and
(4) the complaint otherwise complies with the requirements of Rule 11.

| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

August 2, 2021

Signature of Plaintiff x Py
Printed Name of Plaintiff

irwin Delay, Pro Se
